NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 04a0009n.06
                              Filed: October 6, 2004


                                        Case Nos. 03-1969/1970

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


ERNEST BEATTY and MARY BEATTY,                         )
                                                       )
        Plaintiffs-Appellants,                         )
                                                       )
AMERICAN FELLOWSHIP                     MUTUAL         )
INSURANCE COMPANY,                                     )
                                                       ) ON APPEAL FROM THE UNITED
        Plaintiff-Appellant,                           ) STATES DISTRICT COURT FOR THE
                                                       ) EASTERN DISTRICT OF MICHIGAN
v.                                                     )
                                                       )
SUNBEAM CORPORATION,                                   )
                                                       )
        Defendant-Appellee.                            )


        Before: NORRIS and DAUGHTREY, Circuit Judges, and OLIVER,* District Judge.


        PER CURIAM. The plaintiffs, Ernest and Mary Beatty and the American Fellowship

Mutual Insurance Company, filed products liability actions against Sunbeam Corporation

in April 1999, asserting that a Sunbeam electric blanket caused a fire in the Beattys’ home

in November 1996. The complaints had been consolidated and were ready for trial when,

in 2001, Sunbeam filed voluntary petitions for bankruptcy under Chapter 11 of the United

States Bankruptcy Code, thereby effecting an automatic stay of this litigation. The stay was

lifted in December 2002, and a month later, the plaintiffs moved to amend their complaints


        *
          The Hon. Soloman Oliver, Jr., United States District Judge for the N orthern District of Ohio, sitting
by des ignation.
Nos. 03-1969/1970


to “add and substitute” Sunbeam Products, Inc., as a defendant. They asserted that they

had discovered that Sunbeam Products, a wholly-owned subsidiary of Sunbeam, was the

actual manufacturer of the blanket. The district court denied their motions to amend,

concluding (1) that granting leave to amend would be futile because the statute of

limitations had run and (2) that the amendments could not relate back, pursuant to Federal

Rule of Civil Procedure 15(c)(3), because the plaintiffs were not seeking to correct a

misnomer but to add a party or to substitute one corporate entity for another.


       The plaintiffs appeal, arguing that the district court erred in denying their motions to

amend and dismissing their complaints.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in denying

the motions to amend and dismissing the complaints. Because the reasons why judgment

should be entered for the defendant have been fully articulated by the district court, the

issuance of a detailed opinion by this court would be duplicative and would serve no useful

purpose. Accordingly, we AFFIRM the judgment of the district court upon the reasoning

set out by that court in its opinion and order dated June 25, 2003.




                                             -2-